This is an attempted appeal from a habeas corpus hearing before Judge Burney, district judge, in which Judge Burney remanded the appellant to the custody of the sheriff of Uvalde County. Appellant sought his release under an arrest for extradition to the State of Michigan.
Judge Burney allowed appellant bail in the sum of $1000, pending said appeal to this court, and he has been at liberty on bond from the attempted appeal. It has been the uniform and repeated holding of this court, under such circumstances, that this court has no jurisdiction of the appeal. Ex parte Erwin, 7 Texas Crim. App., 288; Ex parte Hobbs, 32 Tex.Crim. Rep.; Ex parte Walton, 45 Tex.Crim. Rep.; Ex parte Richie, 177 S.W. Rep., 85, recently decided, and many other authorities. It is, therefore, the order of this court that this attempted appeal be dismissed for want of jurisdiction in this court; and it is further ordered that the clerk of this court transmit without delay to the sheriff of Uvalde County a certified copy of this judgment *Page 300 
of dismissal for the information and guidance of that officer. Ordered accordingly.
Appeal dismissed.